DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/29/21 have been fully considered but they are not persuasive. The applicant argues that claim 9 only directs to a method, comprising steps of winding the coil structure for the dry-type transformer, and does not claim the apparatus and the examiner has not provided any ground or reason to characterize claim 9 as claiming both an apparatus and a method of use and claim 9 clearly depicts a method claims. The examiner respectfully disagrees.  
Claim 1 in which claim 9 depends on is apparatus claim.  Combining claim 9 to claim 1 would cause claim 1 to have 112 2nd issue making it vague and indefinite since a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See Mpep 2173.05(p) and  In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). Claim 10, is rejected under the same premise as claim 10. Note: claims 9-10 should be cancelled to make the applicant in condition for allowance. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, the limitations ”.. step 1: winding a first coil layer on a first supporting layer; step 2: rising along a winding direction within a gap between a rising spacer block on a next supporting layer and a supporting spacer block adjacent to the rising spacer block, repeating the winding in a sequence of supporting spacer blocks- a rising spacer block - supporting spacer blocks to form a second coil layer; and step 3: repeating the winding according to step 2 for a third coil layer, and a fourth coil layer[[...]], wherein rising positions of the respective coil layers being are staggered along a circumferential direction... “..is vague and indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See Mpep 2173.05(p) and  In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). Claim 10, is rejected under the same premise as claim 10. 
Claim 1 in which claim 9 depends on is apparatus claim.  Combining claim 9 to claim 1 would cause claim 1 to have a 112 2nd issue making it vague and indefinite since a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See Mpep 2173.05(p) and  In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). Claim 10, is rejected under the same premise as claim 10. Note: claims 9-10 should be cancelled to make the applicant in condition for allowance. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837